

116 HR 4282 IH: To direct the Secretary of Veterans Affairs to develop a training session and a counseling session in suicide prevention and lethal means tailored to veterans who served in the Armed Forces after September 11, 2001, and for other purposes.
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4282IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Ms. Underwood introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to develop a training session and a counseling session
			 in suicide prevention and lethal means tailored to veterans who served in
			 the Armed Forces after September 11, 2001, and for other purposes.
	
		1.Department of Veterans Affairs training and counseling in suicide prevention and lethal means
 (a)Training sessionNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a suicide prevention and lethal means training session tailored to veterans who served in the Armed Forces any time after September 11, 2001. Such training shall—
 (1)be provided to all primary care practitioners of the Department of Veterans Affairs, and to other Department employees, as directed by the Secretary, by not later than 270 days after the date of the enactment of this Act and at least once every five years thereafter;
 (2)be integrated into the whole health initiative of the Department; and (3)be updated at least once every two years.
				(b)Counseling session
 (1)In generalNot later than 360 days after the date of the enactment of this Act, the Secretary shall develop a suicide prevention and lethal means counseling session tailored to veterans who served in the Armed Forces any time after September 11, 2001. Such counseling shall—
 (A)be provided by primary care practitioners of the Department to— (i)all veterans enrolled in the patient enrollment system under section 1705 of title 38, United States Code, who served in the Armed Forces after September 11, 2001; and
 (ii)other veterans, as determined by the Secretary; (B)be provided during the veterans’ first primary care appointment following development of the counseling session and subsequently as clinically appropriate; and
 (C)be integrated into the whole health initiative of the Department. (2)Lethal means counselingIn this subsection, the term lethal means counseling means counseling designed to—
 (A)assess whether a person at risk for suicide has access to lethal means; and (B)work with such person and the family and support system of such person to limit the access of the person to lethal means until the person is no longer at elevated risk of suicide.
 (c)ConsultationIn developing the training and counseling sessions required by this section, the Secretary shall consult with the Secretary of Health and Human Services, the National Institutes of Health, public and private institutions of higher education, educators, experts in suicide assessment, treatment, and management, and affected professional associations.
			